The present application is being examined under the pre-AIA  first to invent provisions. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
- Gomez (US PAT 6005527) discloses a communication apparatus (Gomez Fig. 2) mounted a vehicle (Gomez Fig. 1), the communication apparatus comprising: a first antenna (Gomez Fig. 2 Item 31); a first wireless transceiver (Gomez Col. 3 line 55-65 note: this reads on mobile telecommunication transceivers) electrically connected to the first antenna to provide a communication signal to the first antenna through at least one of a first feeding line and a second feeding line (Gomez Col. 3 line 55-65 note: this reads on interconnect conductive feedlines).
Ray (US PAT 5488360) discloses a vehicle communication apparatus a communication signal to the first antenna (Ray Fig. 1 Item 19) through the first feeding line in a first communication mode and a second communication mode Ray (Ray Col. 4 Line 10-35 note: this reads on “in use” and “power on” mode), switch to the second communication mode if the vehicle approaches a toll booth (Ray Fig. 2 Item 10) while operating in the first communication mode (Ray Fig. 2 Col. 4 Line 10-35).
Jung (KR 20020035954) discloses the communication signal passing through the second feeding line has a phase delay than the communication signal passing through the first feeding line (Jung claim 1).
Shoki (US PAT 6184828) discloses vehicle emitting linearly polarized wave andcircularly polarized wave (Shoki Col. 25 line 25-35).
However, the combination of Gomez, Ray, Jung and Shoki fails to teach “communication apparatus mounted a vehicle, the communication apparatus comprising: a first antenna; a first wireless transceiver electrically connected to the first antenna to provide a communication signal to the first antenna through at least one of a first feeding line and a second feeding line; and a controller configured to control the first wireless transceiver to provide a communication signal to the first antenna through the first feeding line in a first communication mode, and control the first wireless transceiver to provide a communication signal to the first antenna through both the first feeding line and the second feeding line in a second communication mode, wherein the communication signal passing through the second feeding line has a phase delay of substantially 90 degrees than the communication signal passing through the first feeding line”.
Accordingly, Applicant’s claims are allowed for these reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSINCHUN LIAO whose telephone number is (571)270-7701.  The examiner can normally be reached on Monday-Thursday, 8:00AM-4:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSINCHUN LIAO/Primary Examiner, Art Unit 2641